     Case 1:19-cv-00625-AWI-BAM Document 48 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    NATHAN HUNTER,                                     Case No. 1:19-cv-00625-AWI-BAM (PC)
11                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
12            v.                                         PLAINTIFF’S MOTION FOR
                                                         PRELIMINARY INJUNCTION
13    FISHER, et al.,
                                                         (ECF Nos. 41, 42)
14                       Defendants.
15

16          Plaintiff Nathan Hunter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

18   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On April 17, 2020, the assigned Magistrate Judge issued an order denying Plaintiff’s

20   motion for modification of the Discovery and Scheduling Order and findings and

21   recommendations recommending that Plaintiff’s motion for preliminary injunction be denied for

22   lack of jurisdiction. (ECF No. 42.) The findings and recommendations were served on Plaintiff

23   and contained notice that any objections thereto were to be filed within fourteen (14) days after

24   service. (Id. at 4–5.) Plaintiff has not filed objections, and the deadline to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s findings and recommendations are supported by the record and by proper

28   analysis.
                                                        1
     Case 1:19-cv-00625-AWI-BAM Document 48 Filed 06/26/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2      1. The findings and recommendations issued on April 17, 2020, (ECF No. 42), are adopted

 3         in full;

 4      2. Plaintiff’s motion for preliminary injunction, (ECF No. 41), is denied; and

 5      3. The matter is referred back to the assigned Magistrate Judge for further proceedings

 6         consistent with this order.

 7
     IT IS SO ORDERED.
 8

 9   Dated: June 26, 2020
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
